Name: COMMISSION REGULATION (EC) No 1481/97 of 28 July 1997 derogating for the 1996/97 marketing year from some provisions of Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: food technology;  European Union law;  agricultural structures and production
 Date Published: nan

 29 . 7 . 97 ( ENl Official Journal of the European Communities No L 200/45 COMMISSION REGULATION (EC) No 1481/97 of 28 July 1997 derogating for the 1996/97 marketing year from some provisions of Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine ('), as last amended by Regulation (EC) No 1417/97 (2), and in particular Article 35 thereof, Whereas Article 12 ( 1 ) of Commission Regulation (EEC) No 3105/88 (  ') laying down detailed rules for the applica ­ tion of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87, as last amended by Regulation (EC) No 2365/95 (4), stipulates that distillation may not take place after 31 August of the marketing year in question ; Whereas for 1996/97 this date poses serious difficulties as regards distillation of the products referred to in Article 35, in view of the other large quantities to be distilled under the various voluntary distillation operations launched for that marketing year; HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 12 ( 1 ) of Regulation (EEC) No 3105/88 , for the 1996/97 marketing year distillation under Article 35 of Regulation (EEC) No 822/87 may be performed until 15 September 1997 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1997. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 84, 27 . 3 . 1987, p. 1 . (2 OJ No L 196, 24 . 7 . 1997, p. 10 . ( 3) OJ No L 277, 8 . 10 . 1988 , p . 21 . &lt; OJ No L 241 , 10 . 10 . 1995, p . 17 .